Per Curiam.
Section 71 of the Surrogate’s Court Act provides that upon a trial before the surrogate, without a jury, the surrogate must file in his office his decision in writing which shall direct the decree to be entered, etc. No such decision appears in the record now before us. Without such decision the decree is defective and does not support an appeal. (Matter of Widmayer, 52 App. Div. 301. Compare Sautter v. Frick, 227 id. 760, and cases there cited.) All concur. Appeal .dismissed, without costs, and matter remitted to the surrogate to supply the defect.